Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed movant’s appeal from the June 13, 1991 judgment of Supreme Court, dismissed upon the ground that as to that part of the Appellate Division order, movant is not a party aggrieved; motion, insofar as it seeks leave to appeal from the remainder of the Appellate Division order, dismissed upon the ground that the remaining part of the order does not finally determine the proceeding within the meaning of the Constitution.